A. J. WALKER, C. J.
The jurisdiction of the chancery court was concurrent with that of the probate court in the *133settlement of a guardianship, and the bill in this ease having been filed before the commencement of any proceedings for the settlement of the guardianship in the probate court, it was not necessary to allege any special equity to sustain the chancery jurisdiction. — Park v. Park, 36 Ala. 133; Moore v. Leaner, 33 Ala. 237.
The deceased ward having- died in infancy without debts, his interest could be represented in chancery by the distributees of his estate without an administration.— Carter v. Owens, in manuscript; Anderson v. Anderson, 37 Ala. 683 ; Marshall v. Crow, 29 Ala. 279; Vanderver v. Alston, 16 Ala. 494; Miller v. Eatman, 11 Ala. 609 ; Bethea v. McCall, 5 Ala. 308.
Affirmed.